               Case 3:20-cv-06229-RJB Document 5 Filed 01/19/21 Page 1 of 7




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10      STEPHEN CHRISTOPHER WRIGHT,
                                                            CASE NO. 3:20-cv-06229-RJB
11                              Plaintiff,
                                                            ORDER TO SHOW CAUSE
12              v.                                          OR AMEND PROPOSED
                                                            COMPLAINT
13      MELISSA MARIE WRIGHT, et al.,

14                              Defendants.

15

16          This matter is before the Court on plaintiff’s application to proceed in forma pauperis

17   (“IFP”), which the District Court has referred to the undersigned as authorized by Amended

18   General Order 02-19. See Dkt. 1.

19          Pursuant to 28 U.S.C. § 1915(e)(2), the Court may dismiss a proposed complaint where a

20   plaintiff seeks to proceed IFP and the proposed complaint fails to state a claim or is frivolous or

21   malicious. Here, although plaintiff qualifies financially to proceed IFP, his proposed complaint

22   fails to state a claim upon which relief can be granted, as discussed herein. The Court will

23   provide plaintiff with an opportunity to amend his proposed complaint to correct the deficiencies

24

     ORDER TO SHOW CAUSE OR AMEND PROPOSED
     COMPLAINT - 1
                Case 3:20-cv-06229-RJB Document 5 Filed 01/19/21 Page 2 of 7




 1   identified in this Order; however, the Court declines to rule on his IFP application until plaintiff

 2   has done so. Moreover, plaintiff’s failure to timely comply with this Order will result in a

 3   recommendation that the matter be dismissed without prejudice.

 4                                            BACKGROUND

 5          Plaintiff filed a deficient IFP application on December 18, 2020 (Dkt. 1) that was

 6   corrected on December 22, 2020. Dkt. 3. In his proposed complaint, filed pursuant to 42 U.S.C.

 7   § 1983, plaintiff seeks to bring claims against three private individuals: Melissa Marie Oaks

 8   (plaintiff’s ex-wife), Brooks A. Ray (defendant Oaks’ private attorney), and Cidney Danuser

 9   (defendant Oaks’ husband) for alleged violations of plaintiff’s right to due process under the

10   Fourteenth Amendment and plaintiff’s constitutional right to marriage. See Dkt. 1-1, at 1–2, 4.

11          Specifically, plaintiff alleges that defendants made “false misrepresentation of court

12   documents” that induced plaintiff into paying defendant Oaks money for child support. Dkt. 1-1,

13   at 2–3. Plaintiff alleges that these documents contained allegedly forged signatures of plaintiff’s

14   former attorney and an Oklahoma State court judge. See id. at 3. Plaintiff alleges that although

15   he paid child support to defendant Oaks, the Oklahoma DHS Child Support Enforcement Agency

16   did not credit these payments toward any debt owed. See id. at 3, 9.

17          Plaintiff further alleges that in 2014, defendants Oaks and Ray instituted frivolous

18   litigation against plaintiff for the dissolution of plaintiff and defendant Oaks’ marriage. See Dkt.

19   1-1, at 3–4. However, plaintiff alleges that at the time of this litigation, defendant Oaks was

20   already married to defendant Danuser and that plaintiff’s marriage with defendant Oaks “never

21   existed.” Id. Plaintiff alleges that defendants’ frivolous litigation against him caused his

22   employment with the U.S. Military to be terminated. See id. at 3, 7, 14. Although not entirely

23

24

     ORDER TO SHOW CAUSE OR AMEND PROPOSED
     COMPLAINT - 2
                  Case 3:20-cv-06229-RJB Document 5 Filed 01/19/21 Page 3 of 7




 1   clear when plaintiff was discharged, he seeks damages for lost wages dating back to 2014. See

 2   Dkt. 1-1, at 7.

 3           Plaintiff further alleges that in April 2016 and May 2016, defendants allegedly filed

 4   documents with an Oklahoma State court purporting service of summons on plaintiff. See Dkt.

 5   1-1, at 4. However, plaintiff alleges that these documents were false. See id. Plaintiff also

 6   alleges that as a result of defendants’ frivolous litigation, the Oklahoma DHS Child Enforcement

 7   Agency, the Arkansas Office of Child Support Enforcement Agency, and the United States

 8   Treasury have instituted enforcement actions against plaintiff. See id. at 5.

 9           Based on the foregoing, plaintiff alleges that defendants violated his constitutional right

10   to due process under the Fourteenth Amendment and plaintiff’s right of marriage. See Dkt. 1-1,

11   at 1, 4–5. Plaintiff also appears to assert state law claims regarding defendants’ alleged

12   misrepresentations of fact and interference with his prior employment. See id. at (citing RCW

13   4.56.250, 74.09.210). Plaintiff seeks compensatory and punitive damages, as well as three writs

14   of mandamus ordering the Oklahoma DHS Child Enforcement Agency, the Arkansas Office of

15   Child Support Enforcement Agency, and the United States Treasury to cease enforcement of

16   child support enforcement actions. See id. at 6.

17                                             DISCUSSION

18           I.        Legal Standards

19           Section 1983 provides a remedy where a person acting under color of state law “subjects,

20   or causes to be subjected,” plaintiff to “the deprivation of any rights, privileges, or immunities

21   secured by the Constitution” and the laws of the United States. 42 U.S.C. § 1983.

22           A pleading must contain a “short and plain statement of the claim showing that the

23   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This requirement demands “more than an

24

     ORDER TO SHOW CAUSE OR AMEND PROPOSED
     COMPLAINT - 3
                  Case 3:20-cv-06229-RJB Document 5 Filed 01/19/21 Page 4 of 7




 1   unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662,

 2   678 (2009). The complaint must provide more than “‘labels and conclusions’ or ‘a formulaic

 3   recitation of the elements of a cause of action[.]’” Id. (quoting Bell Atlantic Corp. v. Twombly,

 4   550 U.S. 544, 555 (2007)). Moreover, the complaint “must contain sufficient factual matter,

 5   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting Twombly,

 6   550 U.S. at 570).

 7          Although this Court will interpret a pro se complaint liberally, it “may not supply

 8   essential elements of the claim that were not initially pled.” Ivey v. Bd. of Regents of Univ. of

 9   Alaska, 673 F.2d 266, 268 (9th Cir. 1982). This Court will also grant leave to amend unless it

10   appears that there is no set of factual allegations that could cure the pleading. See Lopez v.

11   Smith, 203 F.3d 1122, 1127 (9th Cir. 2000).

12          II.      Section 1983 Claims

13          In order to assert a claim for relief under 42 U.S.C. § 1983, plaintiff must allege that (1)

14   he suffered a violation of rights protected by the Constitution or created by a federal statute, and

15   (2) the violation was proximately caused by a person acting under color of state law. See

16   Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991). A plaintiff must allege facts showing

17   how individually named defendants caused, or personally participated in causing, the harm

18   alleged in the complaint. See Arnold v. IBM, 637 F.2d 1350, 1355 (9th Cir. 1981). “While

19   generally not applicable to private parties, a § 1983 action can lie against a private party when he

20   is a willful participant in joint action with the State or its agents.” Kirtley v. Rainey, 326 F.3d

21   1088, 1092 (9th Cir. 2003) (internal quotation omitted).

22          In his proposed complaint, plaintiff names defendants Oaks (plaintiff’s ex-wife), Ray

23   (defendant Oaks’ attorney), and Danuser (defendant Oaks’ husband). See Dkt. 1-1, at 2.

24

     ORDER TO SHOW CAUSE OR AMEND PROPOSED
     COMPLAINT - 4
                Case 3:20-cv-06229-RJB Document 5 Filed 01/19/21 Page 5 of 7




 1   Although plaintiff generally states that the Court has “jurisdiction for injunctions against officials

 2   acting on behalf of [S]tates” (Dkt. 1-1, at 5), these individuals do not appear to be state

 3   government employees, and plaintiff has not alleged that these apparently private defendants

 4   participated in any joint action with any State or its agents. Therefore, defendants are not subject

 5   to suit under § 1983 because they do not operate under the color of state law. Price v. State of

 6   Hawaii, 939 F.2d 702, 707–708 (9th Cir. 1991).

 7          Additionally, a private attorney, such as defendant Ray, is generally not considered a

 8   state actor in § 1983 actions. See Simmons v. Sacramento Cty. Super. Ct., 318 F.3d 1156, 1161

 9   (9th Cir. 2003); see also Schucker v. Rockwood, 846 F.2d 1202, 1205 (9th Cir. 1988) (“[M]erely

10   resorting to the courts and being on the winning side of a lawsuit does not make a [private] party

11   a joint actor” with a State official.). Accordingly, if plaintiff wishes to proceed with his claims

12   against defendants Oaks, Ray, and Danuser, he must explain why each of these individuals are

13   state actors subject to suit under Section 1983.

14          Further, although plaintiff does not specifically name the Oklahoma DHS Child

15   Enforcement Agency, the Arkansas Office of Child Support Enforcement Agency, and the

16   United States Treasury as defendants in this matter, he seeks relief from enforcement actions

17   brought by these agencies against him. See Dkt. 1-1, at 8. To the extent that plaintiff is

18   attempting to name State and federal agencies as parties in his proposed complaint, these

19   agencies are not subject to suit under § 1983. See Howlett v. Rose, 496 U.S. 356, 365 (1990) (a

20   governmental agency that is an arm of the state is not a person for purposes of § 1983); FDIC v.

21   Meyer, 510 U.S. 471, 486 (1994) (federal agencies are not subject to suit under Bivens v. Six

22   Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971)).

23

24

     ORDER TO SHOW CAUSE OR AMEND PROPOSED
     COMPLAINT - 5
                Case 3:20-cv-06229-RJB Document 5 Filed 01/19/21 Page 6 of 7




 1          Finally, to the extent that plaintiff attempts to challenge the validity of state court

 2   proceedings regarding the dissolution of his marriage with defendant Oaks and related child

 3   support orders, the Court does not have jurisdiction to review those state court decisions. See

 4   Bianchi v. Rylaarsdam, 334 F.3d 895, 898–99 (9th Cir. 2003). Therefore, plaintiff’s potential

 5   claims challenging the Oklahoma State court proceedings (Dkt. 1-1, at 2–4) are barred.

 6          III.    State Law Claims

 7          Because plaintiff has not alleged any cognizable federal claims, the Court does not reach

 8   the viability of his state law claims relating to defendants’ alleged misrepresentation of facts or

 9   interference with plaintiff’s employment. Plaintiff should be aware that if he is unable to state

10   viable claims under federal law, his remaining claims may be subject to dismissal without

11   prejudice. See 28 U.S.C. § 1367(c)

12          IV.     Leave to Amend Proposed Complaint

13          “A district court should not dismiss a pro se complaint [with prejudice] unless it is

14   absolutely clear that the deficiencies of the complaint could not be cured by amendment.” Akhtar

15   v. Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012) (citation and internal quotation marks omitted).

16   The Court finds that it is not absolutely clear that plaintiff’s claims in his proposed complaint

17   may not be cured by amendment. Therefore, the Court grants plaintiff leave to amend.

18                        CONCLUSION AND DIRECTION TO PLAINTIFF

19          Due to the deficiencies described above, the Court declines to rule on plaintiff’s IFP

20   application at this time. If plaintiff still wishes to pursue his claims, he must file an amended

21   proposed complaint in support of his IFP application on or before February 18, 2021. Any

22   amended proposed complaint will serve as a complete substitute for plaintiff’s current proposed

23   complaint. The amended proposed complaint must include a short, plain statement telling the

24

     ORDER TO SHOW CAUSE OR AMEND PROPOSED
     COMPLAINT - 6
                Case 3:20-cv-06229-RJB Document 5 Filed 01/19/21 Page 7 of 7




 1   Court: (1) the constitution and / or federal statutory rights plaintiff believes were violated; (2) the

 2   name or names of the person or persons who violated the rights; (3) exactly what each individual

 3   or entity did or failed to do; (4) how the action or inaction of each individual or entity is

 4   connected to the violation of plaintiff’s constitutional or statutory rights; and (5) what specific

 5   injury plaintiff suffered because of each defendant’s conduct. See Rizzo v. Goode, 423 U.S. 362,

 6   371–72, 77 (1976).

 7           If plaintiff fails to file an amended proposed complaint on or before February 18, 2021,

 8   the undersigned will recommend denial of plaintiff’s IFP application (Dkt. 1) and dismissal of

 9   this action.

10           The Clerk is directed to send plaintiff the appropriate forms for filing a 42 U.S.C. § 1983

11   civil rights complaint for a person not in custody. The Clerk is further directed to send a copy of

12   this Order to plaintiff.

13           Dated this 19th day of January, 2021.

14

15

16                                                          A
                                                            J. Richard Creatura
17
                                                            United States Magistrate Judge
18

19

20

21

22

23

24

     ORDER TO SHOW CAUSE OR AMEND PROPOSED
     COMPLAINT - 7
